[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM RE DEFENDANT'S MOTION TO DISMISS
Plaintiff has appeared for an order in the nature of a mandamus in aid of an action pending before the defendant, P.B. Sec. 543. Defendant has moved to dismiss the application claiming insufficiency of process, lack of subject matter jurisdiction and because it seeks a remedy (mandamus) NOT permitted where there is an adequate remedy at law and under the prior pending action doctrine.
Since the action is predicated on P.B. Sec. 543 and NOT P.B. Sec. 542, the process used is adequate. Plaintiff may file a recognizance on or before May 26, 1993. Defendant asserts that the court is without jurisdiction due to plaintiff's failure to exhaust the administrative remedies set forth in Connecticut General Statutes, 31-297. From the record submitted to the court the court finds this contention without merit. Defendant contends that mandamus does not lie because there is an adequate remedy at law. A cold reading of the statute does not make any other legal or equitable remedy apparent to the court. Finally, defendant argues that this action should be dismissed under the Prior Pending Action Doctrine. It appears to the court that this action has been brought precisely in aid of the pending action before the commissioner; i.e., a request for emergency formal hearing and therefore the doctrine is inapplicable.
The motion to dismiss is denied; the parties shall comply with P.B. Sec. 114 so that pleadings may be closed and the issue joined for a hearing.
Dorsey, J.